                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 LAMAR ANDERSON,

         Plaintiff,                                                           ORDER
 v.
                                                                     Case No. 20-cv-274-bbc
 WARDEN SUE NOVAK,
 CORRECTION OFFICER ROHWER,
 CORRECTION OFFICER SCHNIEDWIND,
 CORRECTION OFFICER HAGEN and
 CORRECTION SUPERVISOR LIEUTENANT
 SANNEH,

         Defendants.


       Plaintiff Lamar Anderson has filed a proposed civil complaint and requested leave to

proceed without prepaying the filing fee. To evaluate plaintiff’s request to proceed without

prepayment of the filing fee, I must review a certified copy of plaintiff’s inmate trust fund

account statement (or institutional equivalent) for the six-month period immediately preceding

the filing of the complaint. 28 U.S.C. § 1915(a)(2).

       For this case to proceed, plaintiff must submit the certified trust fund account statement

no later than April 15, 2020. If I find that plaintiff is indigent, I will calculate an initial partial

payment amount that must be paid before the court can screen the merits of the complaint

under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the balance of the

filing fee in installments.




                                              ORDER

       IT IS ORDERED that plaintiff Lamar Anderson may have until April 15, 2020 to

submit a trust fund account statement for the period beginning approximately September 25,
2019 and ending approximately March 25, 2020. If, by April 15, 2020, plaintiff fails to

respond to this order, I will assume that plaintiff wishes to withdraw this action voluntarily.

In that event, the case will be closed without prejudice to plaintiff filing the case at a later date.




               Entered this 25th day of March, 2020.

                                       BY THE COURT:


                                       /s/
                                       PETER OPPENEER
                                       Magistrate Judge
